DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Restriction Requirement
This application contains claims directed to the following patentably distinct preform manufacturing species:
Species I: directed to manufacturing the preforms by additive manufacturing (appears to be claims 5-15)
Species II: direct to manufacturing the preforms using sheet metal (appears to be claims 16-20)
The species are independent or distinct because they require distinct methods of manufacturing the preforms. In addition, these species are not obvious variants of each other based on the current record.
If Species I is elected, then this application contains claims directed to the following patentably distinct preform additive manufacturing species:
Species I-A: directed to additive manufacturing a plurality of preforms (appears to be claims 5 and 8-15)
Species I-B: directed to additive manufacturing each perform (appears to be claims 6 and 7)
The species are independent or distinct because they require manufacturing different amounts of preform (i.e. plurality, more than one, vs. each, one). In addition, these species are not obvious variants of each other based on the current record.
If Species I-A is elected, then this application contains claims directed to the following patentably distinct perform additive manufacturing species:
Species I-A-1: directed to bendable connections (appears to be claims 8, 9)
Species I-A-2: directed to interlocking features (appears to be claims 10-12)
Species I-A-3: directed to an aperture through the base portion (appears to be claim 13)
Species I-A-4: directed to a passage extending between the first end portion and the second end portion (appears to be claim 14)
Species I-A-5: directed to a wall on the first side portion (appears to be claim 15)
The species are independent or distinct because they require additive manufacturing of different features in the preform. In addition, these species are not obvious variants of each other based on the current record.
If Species I-A-2 is elected, then this application contains claims directed to the following patentably distinct interlocking species:
Species I-A-2-a: directed to securing portions using the interlocking features (appears to be claim 11)
Species I-A-2-b: directed to dovetail or tenon projections  and slots (appears to be claim 12)
The species are independent or distinct because they are directed to different interlocking features. In addition, these species are not obvious variants of each other based on the current record.
If Species II is elected, then this application contains claims directed to the following patentably distinct preform sheet species:
Species II-A: directed to laser cutting (appears to eb claim 17)
Species II-B: directed to bending (appears to be claim 18)
Species II-C: directed to interlocking features (appears to be claims 19, 20)
Applicant is required under 35 U.S.C. 121 to elect a single disclosed preform manufacturing species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claims 1-4 are generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  the inventions have acquired a separate status in the art due to their recognized divergent subject matter and the inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
A telephone call was made to Travis Howell on May 18, 2022 to request an oral election to the above restriction requirement, but did not result in an election being made.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANI HILL whose telephone number is (571)272-2523. The examiner can normally be reached Monday-Friday 7am-12pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEITH WALKER can be reached on 571-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/S.H./Examiner, Art Unit 1735 



/PAUL A WARTALOWICZ/Primary Examiner, Art Unit 1735